Citation Nr: 0900767	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-17 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD) prior to May 23, 1996.



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The case before the Board has a protracted procedural 
history.  One of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

The veteran has appealed, at various times, the effective 
date of award assigned for the grant of service connection 
for PTSD, and the effective date of award assigned for the 
disability percentages for PTSD.

In short, a Board decision in March 2006 last addressed the 
issue of entitlement to an effective date prior to May 19, 
1989 for the grant of service connection for PTSD.  The claim 
was denied.  The veteran's representative appealed this issue 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a memorandum decision dated July 9, 2008, the 
Court affirmed the Board's March 2006 decision.  This issue, 
therefore, is not currently before the Board.

With respect to the claim to an earlier effective date for 
the award of a rating in excess of 50 percent for PTSD, the 
Board notes service connection for PTSD was awarded by the 
Board in an October 1995 decision.

An RO rating decision dated July 1996 assigned an initial 50 
percent rating for PTSD effective November 2, 1989.  The 
veteran was advised of this decision, and his appellate 
rights, by letter sent that same month.

A September 1996 RO rating decision revised the effective 
date of award for the grant of service connection for PTSD to 
August 25, 1989.  The veteran was advised of this decision, 
and his appellate rights, by letter sent that same month.

An October 1996 correspondence from the veteran's 
representative, received by the RO on October 21, 1996, 
stated as follows:

This will reference your letter dated September 
27, 1996 granting 50% compensation for PTSD 
effective 5/19/1989.  On his behalf I disagree 
with the 50% evaluation and also with the 
effective date.  My client contends that he filed 
a claim in 1973 for a nervous condition.

In October 1996, the RO furnished the veteran an SOC on the 
issues of an earlier effective date for the grant of PTSD and 
entitlement to a higher initial evaluation for PTSD.

In December 1996, the veteran submitted a VA Form 9 filing 
appealing "EARLIER EFFECTIVE DATE SERVICE CONNECTION FOR 
PTSD AND INCREASE IN EVALUATION CURRENTLY 50%."

In a rating decision dated September 1997, the RO granted a 
100 percent evaluation for PTSD effective March 21, 1997.  
The RO determined that a 50 percent rating remained in effect 
from May 19, 1989 to March 21, 1997.  The RO terminated the 
appeal on its determination that the award constituted a full 
grant of the benefit being sought on appeal.

In a rating decision dated February 2005, the RO awarded a 
100 percent rating for PTSD effective May 23, 1996.  The 
veteran was advised of this decision, and his appellate 
rights, by letter sent dated May 2005.

In October 2005, the veteran's representative filed a notice 
of disagreement with respect to the effective date of award 
assigned for the 100 percent rating for PTSD.  The benefit 
being sought was identified as a rating in excess of 50 
percent from the time period from May 15, 1989 to May 23, 
1996 or, alternatively, an effective date of May 23, 1995 for 
the increase in compensation from 50 to 100 percent.

In April 2007, the RO issued a statement of the case (SOC) 
titling the issue as "[e]ntitlement to an effect date of May 
23, 1995 for increased evaluation of 100 percent for post 
traumatic stress disorder."  

The veteran's representative perfected an appeal on this 
issue in June 2007.

It is a well-established principle that a veteran is presumed 
to seek the maximum available benefit for a disability and 
that, unless a claimant expressly states satisfaction with a 
rating, a claim that fails to award the maximum benefits 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As shown above, the veteran perfected an appeal with the RO's 
July 1996 rating decision which assigned an initial 50 
percent rating for PTSD effective November 2, 1989.  The RO's 
September 1997 rating decision, which awarded a 100 percent 
evaluation for PTSD effective March 21, 1997, did not 
constitute a full grant of the benefits for the entire appeal 
period.

Accordingly, the Board finds that the RO improperly 
terminated the veteran's appeal of the July 1996 rating 
decision which provided an initial rating for his PTSD 
following a grant of service connection.  As such, the Board 
must review this appeal as an initial rating claim.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).






FINDING OF FACT

The service-connected PTSD is shown to have been manifested 
by incapacitating panic attacks that precluded substantially 
gainful employment for the time period from May 19, 1989 to 
May 23, 1996.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD, 
from May 19, 1989 to May 23, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (in effect 
prior to and after November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson, 12 Vet. App. 119 (1999).  See AB, 6 Vet. App. 35 
(1993).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

As held above, the veteran has appealed the initial rating 
assigned for PTSD, for which service connection has been was 
awarded effective May 19, 1989.  The criteria for evaluating 
mental disorders were revised effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments by final rule in October 
1996 established the effective date of application without a 
provision for retroactive application.  Thus, the amendments 
may be applied as of, but not prior to, November 7, 1996.

Under the criteria in effect prior to November 7, 1996, a 50 
percent rating for PTSD under DC 9411 was assigned when the 
ability to maintain effective or favorable relationships with 
people was considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.   38 C.F.R. § 4.132, DC 
9411 (in effect prior to Nov. 7, 1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people were severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation for PTSD was warranted where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggravated energy resulting in profound retreat 
from mature behavior had to be demonstrated.  The veteran 
also had to be demonstrably unable to obtain or retain 
employment.

Under the criteria in effect since November 7, 1996, a 50 
percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411 (in effect since Nov. 7, 1996).

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The protracted procedural history regarding the veteran's 
PTSD claim stems, in part, to the difficulty medical 
examiners have had in diagnosing the veteran's psychiatric 
disorders.

Private medical records as early as August 1973 document the 
veteran's history of excessive alcohol intake.  The veteran 
filed a service connection claim for a nervous disorder as 
early as 1974 claiming symptoms of "black out" spells and 
dreams about Vietnam events.  In 1975, lay affidavits from 
family members and friends described the veteran as 
manifesting episodes of "seizure" type symptoms involving 
rage, physical aggressiveness and rambling conversation.

VA examination in January 1976 diagnosed the veteran with a 
moderately severe anxiety neurosis manifested by diffuse 
anxiety, startle reactions, tension headaches, sleep 
disturbance, unorganized referential ideas, 
psychophysiological cardiorespiratory symptoms, and moderate 
disorganization of thought process.  The degree of industrial 
and social impairment was described as moderate.

The veteran underwent VA inpatient treatment in July 1983 
based upon a diagnosis of manic psychosis manifested by 
pressured speech, flight of ideas, and tangentiality.  The 
veteran was otherwise noted to appear "quite disturbed and 
unrealistic," and undergoing outpatient treatment for 
anxiety and hyperventilation attacks with Librium.  

The veteran was hospitalized again in October 1983 to 
investigate a report of a "movement" disorder since 
service, which had been recently witnessed by a physician.  
The movement disorder was described as episodes of 
involuntary twitching, primarily involving the neck and 
shoulders, which could become so severe as to interrupt the 
veteran's breathing.  At these times, the veteran also 
experienced symptoms of paresthesias from the left head area 
to the left upper extremity.  The discharge summary indicated 
a diagnosis of involuntary tic movement secondary to panic 
disorder and generalized anxiety.

VA psychiatry examination in December 1984 diagnosed the 
veteran with a moderately severe anxiety reaction 
characterized by nervousness, body tremors, easy 
irritability, inability to get along with people and 
occasional insomnia.  The degree of social and industrial 
impairment was deemed moderate in degree which would probably 
worsen under stressful conditions.

A December 1984 private examination report provided a 
diagnosis of psychoneurosis, secondary to battle stress.

In December 1984, the veteran's private physician requested 
the veteran's hospitalization due to recurrent episodes of 
dyspneic attacks manifested by choking, vomiting and 
asthmatic symptoms.  The examiner otherwise stated that the 
veteran suffered from hyperventilation attacks due to chronic 
anxiety that was exacerbated by alcohol use.

A private physician statement dated September 1985 indicated 
prior treatment of the veteran in 1971 for severe 
nervousness, at which time the veteran was advised to forgo 
college attendance due to detrimental stress, which sometimes 
manifested itself in schizoid behavior.

VA clinical records in 1985 noted the veteran to display 
extreme anxiety, but also having a potential borderline 
personality disorder with "an axe to grind" regarding 
potential Agent Orange exposure.

In 1986, the veteran underwent VA hospitalization to treat 
alcohol abuse.  Reported symptoms included anxiety, panic 
attacks, visual and auditory hallucinations, violent 
gestures, suicidal ideations and some paranoid delusions.

An April 1986 private physician statement diagnosed the 
veteran with chronic psychosis, personality disorder, alcohol 
abuse and claustrophobia.

A July 1986 private examiner diagnosed the veteran with 
malingering.

A September 1988 private examination report found the veteran 
to be suffering from severe and pathological psychoneurosis 
versus PTSD.

A November 1988 private physician statement indicated opinion 
that the veteran's breathing problems were not due to an 
emotional or physical cause.

An April 1989 private neuropsychiatric evaluation found that 
the veteran's seizure complaints, which occurred on a daily 
basis, best fit a description of panic or anxiety attacks.

A December 1989 statement from the veteran's private 
physician indicated that the veteran manifested a psychiatric 
disorder manifested by flashbacks characterized by 
hallucinations, schizoid behavior alternating between loving 
and hating or hostile and despondent, panic reactions which 
were frightening and respiratory in nature, and violent 
paranoia.  The examiner felt that the veteran could be very 
dangerous as a worker, as his violent panic attacks could 
occur at any time.  The veteran's behavior was also described 
as alarming and provocative.  The examiner deemed the veteran 
disabled due to severe panic attacks, moderate schizoid 
disorder, Agent Orange toxicity and a restrictive lung 
disease versus a neuro-muscular disorder.

In February 1991, the veteran underwent a period of VA 
hospitalization and observation (O&E).  The veteran's 
symptoms included breathing difficulty, twitching, inability 
to handle stress, sleep disturbance, flashbacks and 
nightmares, poor anger control, poor tolerance for 
frustration, anxiety and depression.  An immature and 
impulsive personality was noted.  Diagnoses included 
generalized anxiety and PTSD, but it was noted that a true 
PTSD diagnosis could not be made due to lack of access to 
military and medical records.  The veteran was deemed 
"unemployable" at that time.

A VA psychological evaluation conducted in August 1991 
indicated diagnoses of mild, manic bipolar disorder 
(primary), moderate anxiety disorder (secondary) and alcohol 
abuse in questionable remission (secondary).

A September 1991 addendum to the VA O&E indicated diagnoses 
of generalized anxiety, PTSD, alcohol abuse by history, and 
mild, manic bipolar disorder.  

In August 1994, a board of two VA psychiatrists concluded 
from review of the record that the veteran manifested PTSD as 
a result of service.  The veteran's symptoms included 
intrusive and distressing recollections, recurrent 
nightmares, occasional hallucinations or illusions of 
traumatic experiences, sleep disturbance, irritability, 
exaggerated startle response, and trouble with concentration.  
It was noted that the veteran appeared to use alcohol as a 
way of self-medicating or a way of avoiding stimuli 
associated with trauma.

A May 23, 1996 VA compensation and pension examination found 
the veteran to manifest chronic PTSD.  Mental status 
examination was significant for tenseness, restlessness, an 
anxious and moderately dysphoric mood, rapid speech, a 
moderate amount of circumstantial comment, and some 
concentration deficits.  GAF scores of 45 were assigned for 
the current and past years.

A March 1997 VA compensation and pension examination included 
the veteran's report of symptoms which included sleep 
impairment with nightmares, panic attacks, flashbacks, easy 
frustration, inability to complete tasks and over-sensitivity 
to loud noises.  The veteran reported limited social contacts 
with an inability to tolerate crowds.  Mental status 
examination was significant for tenseness, restlessness, 
slight tremulousness, an angry, anxious and intensely 
dysphoric mood, constricted affect, over-productiveness of 
spontaneous speech and concentration difficulty.  The 
examiner diagnosed severe, chronic PTSD and alcohol abuse in 
remission.  GAF scores of 40 were assigned for the current 
and past year.  The examiner further commented that the 
veteran's psychiatric symptoms were manifestations of PTSD.

An October 1998 VA compensation and pension examination, 
based upon review of the claims folder, provided opinion that 
it was quite clear that the veteran had been totally disabled 
by PTSD at the time of the March 1997 VA compensation and 
pension examination.

Additional evidence pertinent to this claim includes a 
determination by the Social Security Administration (SSA) 
that the veteran has been totally disabled since October 
1983.

The Board is persuaded from review of the record that the 
veteran's PTSD is shown to have been manifested by 
incapacitating panic attacks that precluded substantially 
gainful employment for the time period from May 19, 1989 to 
May 23, 1996.  The record reflects that the veteran suffers 
from anxiety attacks on a frequent basis, but especially 
under periods of stress when schizoid behavior becomes 
evident.  The record includes a December 1989 statement from 
a private physician who felt that the veteran was disabled, 
in part, due to severe panic attacks.  In fact, the examiner 
felt that the veteran could be a very dangerous worker to 
employ due to the nature and severity of violent panic 
attacks.  

A VA O&E evaluation in 1991, which diagnosed generalized 
anxiety and PTSD, found that the veteran was 
"unemployable."  The May 1996 VA examination, which 
provides the basis for the 100 percent schedular rating for 
PTSD effective May 23, 1996, shows through the assigned GAF 
scores that the veteran's overall psychological, social, and 
occupational functioning had been essentially the same for 
the prior year.  The March 1997 and October 1998 VA 
compensation and pension examination reports confirm a 
conclusion that the veteran is unemployable due to PTSD.

Overall, the record includes impressions in December 1989 and 
January 1991 that the veteran was psychiatrically 
unemployable.  The Board cannot (and will not) separately 
discern from the record the effects of service-connected PTSD 
from the other psychiatric diagnoses (it is simply 
impossible), and the March 1997 VA compensation and pension 
examination report indicated that all current manifestations 
were due to PTSD.  See generally Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (when it is impossible to separate the 
effects of a service- connected disability and a nonservice-
connected disability, reasonable doubt is resolved in the 
veteran's favor and the symptoms in question attributed to 
the service-connected disability).  

The Board also acknowledges opinion from the August 1994 
Board of VA psychiatrists that the veteran's alcohol use may 
be due to self-medication of PTSD or a way of avoiding 
stimuli associated with trauma.

Therefore, the Board is of the opinion that the findings 
supporting the award of a 100 percent rating for PTSD since 
May 23, 1996, have been shown to exist since the inception of 
the appeal.  Therefore, the Board grants a 100 percent 
schedular rating for PTSD for the time period from May 19, 
1989 to May 23, 1996.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  

As noted in the Introduction, the Court has upheld the 
Board's March 2006 decision denying an effective date prior 
to May 19, 1989 for the award of service connection for PTSD.  
As such, any allegation regarding a 100 percent rating prior 
to this time has no legal merit.  See VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide VCAA notice on a 
claim that cannot be substantiated as a matter of law).  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

A 100 percent rating for PTSD for the time period from May 
19, 1989 to May 23, 1996 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


